Per Curiam.
The accident occurred while rain was still falling with freezing temperature. The defendant was not negligent, therefore, in failing to remove the ice or to throw ashes or sawdust thereon. (Kelly v. Manhattan Railway Co., 112 N. Y. 443.)
Plaintiff was also guilty of contributory negligence in failing to safeguard herself against the obvious slippery condition of the step.
The judgment should be reversed on the law and the facts, with costs, and the complaint dismissed, with costs.
Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.
Judgment reversed, with costs, and the complaint dismissed, with costs.